Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered May 27, 1970 upon resentence nunc pro tunc as of November 16, 1942. Judgment affirmed. Defendant claims he was not represented by counsel actually present at the time of pleading or sentence in 1942. The mere fact that the minutes of the 1942 change of plea to guilty and sentence are not available does not render it mandatory that the judgment be reversed. Defendant raised exactly the same claim in a 1955 coram nobis application which, after a hearing, was found to be without merit. That determination was justified by the proof, in our view. Since we may take judicial notice of it even if it is not technically part of the record on the instant appeal, we hold that the record, as so amplified, is adequate for appellate review by this court and affirm (see People v. Singleton, 36 A D 2d 725). Rabin, P. J., Hopkins, Munder, Brennan and Benjamin, JJ., concur.